Citation Nr: 1825691	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for hallux rigidus, left foot disability. 


REPRESENTATION

Veteran represented by:	Mr. Joel Ban, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1985 to June 1987 and from May 1991 to March 2012. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Fort Harrison, Montana, which, in pertinent part, awarded service connection for hallux rigidus, left foot, and assigned a noncompensable evaluation.  The Veteran appealed the initial assigned evaluation.  Jurisdiction of the appeal has since been transferred to the RO located in Salt Lake City, Utah. 

In June 2015, the Veteran testified before the undersigned during a Board hearing held at the RO located in Salt Lake City.  A copy of the hearing transcript has been associated with the claims folder.  Although the issue of entitlement to service connection for a right shoulder disability was also discussed at the hearing, the RO granted that issue in a July 2016 rating action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable evaluation for disability due to hallux rigidus of the left foot.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  Specifically, a January 22, 2016 VA clinical notation states that the Veteran had been seen in the podiatry clinic, indicating that his disability may have worsened since it was last evaluated by VA in September 2014.  Further, the available VA treatment records not contain such a report from the VA podiatry clinic prior.  

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with any outstanding records of pertinent VA treatment records, to specifically include, but not limited to, VA podiatry clinic records dated since December 2, 2015.

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of private treatment for his left foot hallux rigidus disability.

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left foot hallux rigidus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to identify all symptoms related to the service-connected left foot hallux rigidus disability and describe the severity of such. 

4. When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issues to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




